Citation Nr: 1514767	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  10-39 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date earlier than May 23, 1995, for the grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than May 23, 1995, for the grant of service connection for hearing loss.

3.  Entitlement to a compensable disability rating prior to November 12, 2008, for hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to June 1978 and from February 1991 to June 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, that granted service connection for tinnitus, assigning an initial 10 percent disability rating from November 12, 2008, and for hearing loss, assigning an initial noncompensable disability rating from May 23, 1995, and a 10 percent rating from November 12, 2008.  The Board awarded the Veteran an earlier effective date, of May 23, 1995, for the grant of service connection for tinnitus but otherwise denied the Veteran's claims in a February 2013 decision.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's February 2013 denial.  This was done in an April 2014 Memorandum Decision.

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in March 2012.  A transcript of that hearing has been associated with the Veteran's claims file.

The decision below addresses the Veteran's claim of entitlement to an effective date earlier than May 23, 1995, for the grant of service connection for tinnitus and the question of an effective date earlier than May 23, 1995, for the grant of service connection for hearing loss.  (The latter issue is one that the Court determined the Board had jurisdiction to decide.)  Adjudication of the remaining claim on appeal is deferred following completion of the development directed in the remand below.

FINDING OF FACT

VA first received what the Court has determined was an incomplete application for service connection for hearing loss and tinnitus on March 24, 1995; less than one year later, on May 23, 1995, the Veteran filed an application.  


CONCLUSIONS OF LAW

1.  An effective date of March 24, 1995, is warranted for the award of service connection for tinnitus.  38 U.S.C.A. §§ 5103, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159 (2014).

2.  An effective date of March 24, 1995, is warranted for the award of service connection for hearing loss.  38 U.S.C.A. §§ 5103, 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.159 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  However, an award that is made based all or in part on relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).

If a claimant's application is incomplete, the claimant will be notified of the evidence necessary to complete the application.  If the evidence is not received within one year from the date of such notification, compensation will not be paid by reason of that application.  38 U.S.C.A. § 5102(b), (c); 38 C.F.R. § 3.109(a)(1).  The provisions of the regulation are applicable to original applications, formal or informal.  38 C.F.R. § 3.109(a)(2).

By way of background, the Veteran originally filed a formal application for service connection for hearing loss and tinnitus on May 23, 1995.  The RO issued a rating decision denying the service connection claims in September 1995.  However, upon receipt of the Veteran's service treatment records-which had not been of record at the time of the September 1995 denial-the RO subsequently awarded the Veteran service connection for both tinnitus and hearing loss, basing the award in part on evidence contained in the newly received service department records and thus applying the provisions of 38 C.F.R. § 3.156(c)(3).  

However, as the Court pointed out in its April 2014 Memorandum Decision, the Veteran had in fact submitted a statement prior to May 23, 1995.  In that connection, the Board notes that the Veteran submitted a statement received by VA on March 24, 1995, which read in its entirety:  "I wish to file an original claim for Service-Connected disability.  Please accept this Statement as my informal claim."  He did not mention any specific disability.  This statement was followed less than one year later, on May 23, 1995, by a formal claim for service connection for tinnitus and hearing loss.  The Veteran thus contends that service connection should be awarded from Mach 24, 1995.  

The Veteran was assigned an effective date of May 23, 1995, which corresponds to the date on which he filed a service connection claim for tinnitus and hearing loss.  However, in this case, the Court has stated that the March 24 statement "appears to constitute an incomplete application for benefits," the date of receipt of which "will be preserved as the date of the claim if a complete application is submitted within one year."  How the March statement amounts to any sort of "application" was not explained, but to comport with the Court's findings, the Board concludes that the March 24, 1995, statement from the Veteran indicating his desire to file "an original claim for Service-Connected disability" amounts to an incomplete application that was completed within one year by the filing of the May 23, 1995, formal application for benefits.  

Thus, the Veteran is entitled to an effective date for the award of service connection for tinnitus and hearing loss as of March 24, 1995, the date his initial statement.  See 38 U.S.C.A. § 5107 (West 2014);  Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. §§ 3.155, 3.159 (2014).


ORDER

Entitlement to an effective date of March 24, 1995, for the award of service connection for tinnitus is granted.

Entitlement to an effective date of March 24, 1995, for the award of service connection for hearing loss is granted.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for a compensable disability rating prior to November 12, 2008, for his service-connected hearing loss.  

As an initial matter, the Board notes that the Court suggested, in its April 2014 Memorandum Decision, that additional evidence may be available to assist in determining when the Veteran's hearing loss reached the level of impairment sufficient to support a compensable rating.  In that connection, the Board notes that the Veteran reported at his March 2012 hearing before the undersigned Veterans Law Judge that he sought hearing tests "every year" following his separation from service.  The Board further acknowledges that some private treatment records from the years from 1993 to 2007 are present in the Veteran's claims file.  However, it appears that records of the Veteran's private audiometric testing are present only for the years 1993, 1994, 1995, and 2007.  No audiograms or other records of audiological treatment or evaluation from 1996 to 2006 are present in the Veteran's claims file.  Therefore, as the identified private records may have a bearing on the Veteran's claim, the AOJ must again attempt to obtain all available treatment records from the Veteran's private care providers from 1996 to 2006.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).

The Veteran contends that his service-connected hearing loss was more disabling than reflected by the noncompensable disability rating initially assigned prior to November 12, 2008. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Prior to June 10, 1999, the method for rating hearing loss was based on examination results including a controlled speech discrimination test and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hertz with an average pure tone threshold obtained by dividing these thresholds by four.  Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (1994) (old hearing loss criteria).

An alternative method of rating hearing loss was employed only when the Chief of the Audiology Clinic certified that language difficulties or inconsistent speech audiometry scores made the use of both puretone average and speech discrimination inappropriate.  In such instances, Table VIa was used, which assigned a Roman numeral designation based solely on the puretone threshold average.  Id.

The criteria for rating hearing loss were revised effective June 10, 1999.  Under current 38 C.F.R. § 4.85, Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, current VA hearing loss regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000; 2,000; 3,000; and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  In addition, 38 C.F.R. § 4.85 provides that Table VIa, rather than Table VI, will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or other reasons set forth by the examiner.

In cases applying both old and new hearing loss criteria, the assigned evaluation is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In this case, as noted above, present in the record are private audiograms conducted in April 1993, December 1994, and December 1995, as well as a private audiological evaluation conducted in June 2007.  The Board notes that none of these audiograms includes any results of a controlled speech discrimination test as required for rating under both old and new diagnostic criteria governing evaluation of hearing loss.  38 C.F.R. § 4.85 (1994); 38 C.F.R. § 4.85 (2014).  Thus, none of the reports prior to November 12, 2008, and currently of record constitutes a permissible basis for assigning the Veteran a compensable disability rating in the absence of a test that complies with VA regulations for rating a hearing disability.  

However, the Board notes that there is a provision in both the old and new rating criteria for evaluating hearing loss based on testing without relying on controlled speech discrimination testing.  In that connection, the Board notes that prior to June 10, 1999, Table VIa-which is used to assign a Roman numeral designation based solely on the puretone threshold average-was used only in instances in which the Chief of the Audiology Clinic certified that language difficulties or inconsistent speech audiometry scores made the use of both puretone average and speech discrimination inappropriate.  Similarly, Table VIa is used under current hearing loss criteria when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or for other reasons set forth by the examiner.

In this case, no VA audiological expert has made a determination as to whether, in any of the audiograms or other evidence of record, there is any indication that there is an exceptional pattern to the Veteran's hearing loss, or whether there were any language difficulties or inconsistent speech discrimination scores such that the hearing loss could be rated solely on puretone averages.  Thus, the Board is unable to fully evaluate the Veteran's hearing loss as represented in the 1993, 1994, 1995, and 2007 private audiograms to assess whether a compensable hearing loss was present under Table VIa, under either the old or new hearing loss criteria.

The Board finds that additional VA medical opinion is required to address the Veteran's claim.  See 38 C.F.R. § 4.2 (2014) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  The Board finds that there is insufficient competent medical evidence on file to make a decision and must therefore remand to obtain additional medical opinion regarding the severity of the Veteran's hearing loss in the context of relevant rating criteria for the period prior to November 12, 2008.  Accordingly, remand is required.

In light of the above considerations, the Board concludes that another medical opinion is needed.  Under these circumstances, evidentiary development is needed to fully and fairly evaluate the Veteran's claim of entitlement to an initial compensable disability rating prior to November 12, 2008, for hearing loss.  38 U.S.C.A. § 5103A (West 2014).  Specifically, the AOJ must arrange for the issuance of a medical opinion by a VA audiologist.  The audiologist must review the Veteran's claims file in its entirety, including the private audiograms dating from 1993, 1994, 1995, and 2007 and any additional evidence added to the file pursuant to this remand, and address whether there is any indication that there is an exceptional pattern to the Veteran's hearing loss, or whether there were any language difficulties, inconsistent speech discrimination scores, or other factor such that the Veteran's hearing loss could be rated solely on puretone averages at any point from March 24, 1995-the effective date assigned herein for the grant of hearing loss-to November 12, 2008.

If further examination of the Veteran is necessary, such must be undertaken and such findings included in the examiner's final report.  The AOJ must arrange for the Veteran to undergo examination, however, only if the VA audiologist reviewing the file finds that such examination is needed to answer the questions posed.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must attempt to obtain all available audiological treatment records from the Veteran's private treatment provider from 1996 to 2006, as well as any other private treatment providers identified by the Veteran.  The procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records must be followed.  All records and/or responses received must be associated with the claims file.  (The AOJ should obtain releases from the Veteran as necessary.)  If any records sought are determined to be unavailable, the Veteran must be notified of that fact and given opportunity to provide the records.

2.  After completing the development requested above, the Veteran's claims file, including the private treatment records, must be referred to a VA audiologist for the issuance of an expert medical opinion.  The audiologist must review the Veteran's claims file in its entirety, including the private audiograms dating from 1993, 1994, 1995, and 2007, as well as any records obtained as a result of the above-directed development, and address whether there is any indication that there is an exceptional pattern to the Veteran's hearing loss, or whether there were any language difficulties, inconsistent speech discrimination scores, or any other factor such that the hearing loss could be rated solely on puretone averages at any point from March 24, 1995-the effective date assigned herein for the grant of service connection for hearing loss-to November 12, 2008.  The examiner must provide a thorough discussion as to whether any such exceptional pattern of hearing loss, language difficulties, inconsistent scores, or any other relevant factor was present at any time from March 24, 1995, to November 12, 2008.  The examiner must also discuss whether there is any other reason, in his or her professional opinion, to require that the Veteran's hearing loss be evaluated solely by reliance on puretone averages.  

3.  The AOJ must thereafter ensure that the requested medical opinion complies with this remand and the questions presented in the request.  If any report is deficient in any manner, it must be returned to the clinician for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  Consideration should also be given to whether there was clear and unmistakable error in the July 2009 decision to award a 10 percent rating from the arbitrarily chosen date of November 12, 2008, rather than the date a compensable loss was in fact shown by examination.  See the Court's decision regarding the arbitrariness of the selection of November 12, 2008, as an effective date.  If any benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


